     Case 1:18-cr-00054-LAG-TQL Document 1 Filed 11/14/18 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                 ALBANY DIVISION


UNITED STATES OF AMERICA
                                                        CASE N0.1:18-CR-'i2!t
               v.
                                                        VIOLA TIONS:
DERJNIQUE MORROW,
                                                             18 U.S.C. § 875(d)
                      Defendant.                             18 U.S.C. § 2261A(2)(B)


THE GRAND JURY CHARGES:

                                       COUNT ONE
                       Interstate Communications with Intent to Extort:
                                     18 U.S.C. § 875(d)

       On or about July 21, 2017, in the Albany Division of the Middle District of Georgia, the

defendant,

                                   DERJNIQUE MORROW,

knowingly transmitted in interstate commerce from the State of Georgia to the State of

Pennsylvania, with intent to extort from J.G. a thing of value to the defendant, that is, sexual

intercourse, a telephone communication containing a threat to injure the reputation of J.G., in

violation of Title 18, United States Code, Section 875(d).

                                         COUNT TWO
                                       Interstate Stalking:
                                     18 U.S.C. § 2261A(2)(B)

       From on or about July 19, 2017, until on or about July 21, 2017, in the Albany Division of

the Middle District of Georgia, the defendant,




                                                 -1-
      Case 1:18-cr-00054-LAG-TQL Document 1 Filed 11/14/18 Page 2 of 2




                                     DERINIQUE MORROW,

with intent to harass and intimidate J.G., a person in another state, that is, Pennsylvania, used facilities

of interstate commerce, including electronic communications, to engage in a course of conduct that

caused, attempted to cause, and was reasonably expected to cause substantial emotional distress to

J.G. , in violation of Title 18, United States Code, Section 2261A(2)(B).


                                               A TRUE BILL.

                                                Isl Foreperson of the Grand Jury
                                                FOREPERSON OF THE GRAND JTJR Y

       Presented by:

       CHARLES E. PEELER
       UNITED STATES ATTORNEY


By:
        ~~Fr-
       K. Alan Dasher




       Deputy Clerk




                                                   -2-
